Citation Nr: 0832820	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  04-21 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of shell fragment wound to the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which determined that a March 1974 rating decision 
that originally granted service connection for residuals of 
shell fragment wound to the right leg assigning a 0 percent 
evaluation was clearly and unmistakably erroneous based on a 
history of treatment by debridement and x-ray evidence of 
retained foreign body in the right leg.  The RO thus assigned 
a 10 percent evaluation for residuals of shell fragment wound 
to the right leg, effective November 16, 1972.  In August 
2005, the veteran testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.  A transcript of the 
hearing is of record.

The Board remanded this case in November 2005 for the veteran 
to be provided a VA examination, which was subsequently 
provided.  In August 2007, the Board remanded the case again 
for the RO to readjudicate the claim, which was accomplished 
in January 2008.


FINDING OF FACT

The residuals of shell fragment wound to the right leg are 
the result of a grenade fragment and were treated with 
debridement (without removal of the fragment) with no 
prolonged period of hospitalization or surgery in service; 
there are subjective complaints of pain with walking; there 
is no objective evidence of any impairment as a result of the 
residuals of shell fragment wound; and the entrance scars 
measure 7mm wide and 15mm long with no tenderness to 
palpation or underlying tissue damage. 



CONCLUSION OF LAW

The criteria for an initial evaluation higher than 10 percent 
for residuals of shell fragment wound to the right leg are 
not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321(a)(1), 4.55, 4.56, 4.73, Diagnostic Code 5312 
(effective prior to July 3, 1997 & 2008), 4.118, Diagnostic 
Code 7805 (effective prior to August 30, 2002 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with general notice of the 
criteria for substantiating an increased rating claim in 
January 2006, subsequent to the initial adjudication.  While 
the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a January 2008 supplemental 
statement of the case, following the provision of notice.  No 
fundamental unfairness has been shown as a result of the 
untimely notification.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

While the notice letter included the general criteria for 
submitting evidence that the residuals of shell fragment 
wound to the right leg were worse, the letter did not notify 
the veteran of the rating criteria for the muscles or scars 
or that the veteran should submit evidence of how the 
residuals of shell fragment wound to the right leg affect his 
employment and daily life.  Thus, VA's duty to notify has not 
been satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, 22 Vet. App. at 
48.  Specifically, the veteran during his hearing testimony 
and on examination in December 2006 has asserted how the 
residuals of shell fragment wound to the right leg affect his 
daily life; he mentioned that he was a bus driver and did not 
indicate any interference with employment.  He also provided 
information regarding pain and impairment in the right leg 
due to the residuals of shell fragment wound, which are 
pertinent in determining whether an increased rating is 
warranted under the muscle and scar codes.  These actions by 
the veteran indicate actual knowledge of the right to submit 
additional evidence and of the availability of additional 
process regarding both the rating criteria for residuals of 
shell fragment wound to the right leg and the effect of the 
disability on the veteran's employment and daily life.  The 
veteran's representative also is presumed to have basic 
knowledge of VA law and to have imparted this knowledge to 
the veteran.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  

The diagnostic codes for rating the muscles and the skin were 
changed during the course of the appeal.  Even though the 
veteran was not provided notice of these changes, as 
discussed below, the changes did not substantively affect the 
diagnostic codes and have no bearing on the veteran's 
increased rating claim.  

As both actual knowledge of the veteran's procedural rights 
and the evidence necessary to substantiate the claim have 
been demonstrated, and he has had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  
Furthermore, as discussed below, it appears that VA has 
obtained all relevant evidence.  Id.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for residuals of shell 
fragment wound to the right leg in March 1974 assigning a 0 
percent evaluation, effective November 16, 1972.  In June 
2003, the RO found clear and unmistakable error in the 
previous rating decision and assigned a 10 percent evaluation 
for residuals of shell fragment wound to the right leg based 
on history of treatment by debridement and x-ray evidence of 
retained foreign body; the effective date was November 16, 
1972.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's residuals of shell fragment wound to the right 
leg are evaluated under the muscle codes and the scar codes.  

VA most recently amended the regulations for evaluating 
disabilities due to muscle injuries and scars, effective July 
3, 1997 (for muscles) and August 30, 2002 (for scars).  A 
review of the regulations in effect at the time of the 
original rating decision in 1974 and the changes effective 
July 3, 1997 and August 30, 2002 reveal the amendments did 
not substantively change the criteria pertinent to the 
veteran's disabilities.  The changes to the muscle codes, in 
essence, revised 38 C.F.R. § 4.56 to include provisions 
previously provided at 38 C.F.R. § 4.72.  That section was 
rescinded.  The changes to the scar codes did not affect 
38 C.F.R. § 4.118, Diagnostic 7805, which under both the old 
and new criteria rates scars based on limitation of function 
of the affected part.

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions. 38 C.F.R. § 4.55(a) (2007).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323). 38 C.F.R. § 4.55(b).  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act upon the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups. 38 C.F.R. § 4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal. 38 C.F.R. § 4.56(a) (2007).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement. 38 C.F.R. § 4.56(c).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings. 
38 C.F.R. § 4.56(d).  No single factor is per se controlling. 
Tropf v. Nicholson, 20 Vet. App. 317 (2006), citing Robertson 
v. Brown, 5 Vet. App. 70 (1993).

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  38 C.F.R. § 4.56(d)(4). 

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability:  (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

The veteran's residuals of shell fragment wound to the right 
leg are rated as 10 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5312, Muscle Group XII.  The function 
affected includes dorsiflexion (1); extension of toes (2); 
stabilization of arch (3).  Anterior muscles of the leg: (1) 
Tibialis anterior; (2) extensor digitorum longus; (3) 
extensor hallucis longus; (4) peroneus tertius.  A moderate 
disability warrants a 10 percent rating.  A moderately severe 
rating warrants a 20 percent rating.  A severe rating 
warrants a 30 percent rating.

The service medical records show the veteran suffered a shell 
fragment wound to the right leg from an incoming grenade in 
October 1968.  X-rays revealed a small fragment to the right 
calf.  On October 28, 1968, the skin was debrided; the 
fragment was not removed.  The dressing was changed on 
October 29, 1968 and suturing was done on October 30, 1968.  
On October 31, 1968, the veteran complained of numbness along 
the lateral aspect of the foot and the examiner delayed 
primary closure.  A November 5, 1968 record notes that 
sutures were to be removed in four days.  A March 1970 
discharge examination report shows the veteran had a shrapnel 
wound on the back of the right leg, which occasionally caused 
pain.  There was no need of any surgery.  The diagnosis was 
shrapnel wound back of right leg, healed.

After service, a February 1974 VA examination report shows 
the veteran sustained a fragment wound to the right leg in 
1968 and was managed conservatively by leaving the wound and 
fragment exposed.  The veteran stated that he healed well and 
had no particular problems since then except occasional 
soreness around this area especially when the area rested 
against a firm object.  On physical examination, the right 
leg had a 1 inch well-healed surgical scar immediately below 
the gastrocnemius.  There was no muscle atrophy or motor or 
sensory loss.  The impression was residuals of shrapnel wound 
to the right leg.

A May 2003 VA examination notes an evaluation for shell 
fragment wound to the left leg.  It appears that this was a 
typographical error, as there is only evidence of shell 
fragment wound to the right leg in service.  The examiner 
noted that the fragment wound came from a grenade and the 
fragment remained in the leg in the medial location.  It did 
not seem that the veteran was actually complaining of any 
increase in the aching pain in that area; it always tended to 
ache in cold weather.  He was concerned about more recent 
onset of some generalized joint and musculoskeletal pains.  
The impression was grenade fragment wound with retained 
fragment and reported aching in that area in cold weather but 
no other specific change in that focal area.

A December 2006 VA examination report shows the examiner 
reviewed the claims file and noted that the veteran served in 
Vietnam in 1968 and sustained a grenade fragment wound 
involving the right leg.  He was taken to a medical facility 
and the wound was treated without surgical intervention, and 
the fragments were apparently not removed.  He spent one to 
two days in a medical facility, was sent to the rear for one 
to two weeks for further recuperation, and then returned to 
field active duty.  Since that time he has had intermittent 
pain in the lower leg with no distinct swelling or redness, 
though there was initial swelling at the time of wounding.  
The pain was present with walking any distance, and improved 
with rest.  He had been on anti-inflammatory medication for 
distal leg and/or calf discomfort.  He took this on an 
alternate day frequency at most with the appearance of pain.  
When he was resting with elevation of the leg he had minimal 
discomfort and again it was provoked by, mainly, ambulation.  
He did not wear any lower extremity assistive device or 
brace.  He had no hospitalizations or surgical interventions 
in that area.  The area of involvement was the distal leg 
below the gastrocnemius muscle mass. 

On physical examination, the gait was non-antalgic with fair 
heel strike and step-off.  In the supine position, the right 
calf circumference at its widest diameter measured 17 cm on 
the right and 16.8 cm on the left.  There was fair muscle 
mass of the gastrocnemius musculature with good turgor and 
tone.  There was no tenderness to palpation over the sub-
gastrocnemius area and a vertical scar beneath the right 
gastrocnemius mass of muscle, 7mm wide and 15mm long in a 
vertical orientation.  There was some depression of the 
central tissue with a wrinkled intact surface.  There was no 
erythema, swelling, or tenderness to palpation of the scar 
edge.  The general skin texture and turgor of the right lower 
extremity leg (skin) was fair.  There was good hair growth 
over both lower limbs with pedal pulses present bilaterally.  
Plantar dorsiflexion of both feet was intact actively and 
against resistance.  There was fair toe flaring and flexion 
bilaterally.  Deep tendon reflexes at the knee and ankle were 
intact bilaterally.  There was decreased pinprick and touch 
perception over the right foot compared to the left with 
vibratory sense perception present unevenly, left versus 
right.  The diagnosis was residuals of right leg shrapnel 
wound.  An x-ray examination of the tibia and fibula revealed 
a small metallic foreign body in the mid portion of the calf.  
The electromiographic (EMG) study showed no significant 
evidence of sensory motor nerve injury of the right lower 
extremity.

The medical evidence does not rise to the level of a 
moderately severe muscle disability.  The service medical 
records show the injury was the result of a shell fragment 
from a grenade with debridement that was treated in October 
1968 without surgery.  In November 1968, the sutures were 
removed.  The veteran did not require any prolonged period of 
hospitalization or treatment of a severe wound.  The post-
service records do not show any cardinal signs and symptoms 
of muscle disability; i.e., no loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, or impairment of 
coordination and uncertainty of movement. See 38 C.F.R. § 
4.56(c).  The entrance wounds are not large; the scar 
measured 7mm wide and 15mm long.  The muscle mass of the 
gastrocnemius musculature also was fair with good turgor and 
tone.  There is no significant neurological impairment in 
spite of the decreased sensation of the right foot, as the 
EMG study was negative.  As noted, muscle injuries are 
generally not combined with peripheral nerve impairment 
anyway.  See 38 C.F.R. § 4.55(a).

The scar from the shell fragment wound to the right leg is 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
which evaluates scars based on limitation of function of 
affected part.  As demonstrated above, there is no functional 
impairment related to the residuals of shell fragment wound 
to the right leg.  For this reason, a separate compensable 
rating under Diagnostic Code 7805 does not apply.  

None of the other scar codes apply either, as there is no 
pain to palpation of the scar; and the scar is not unstable 
or deep (adherent to underlying tissue) and does not cause 
limited motion of the leg.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7804 (effective prior to August 30, 2002 & 2008).

The level of impairment due to the residuals of shell 
fragment wound to the right leg has been relatively stable 
throughout the appeals period, or at least has never been 
worse than what is warranted for a 10 percent rating.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The veteran has not shown any marked interference 
with employment due to the residuals of shell fragment wound 
to the right leg. He last noted during the Board hearing that 
he worked as a bus driver.  The record also does not show any 
frequent periods of hospitalization due to the residuals of 
shell fragment wound to the right leg.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

The preponderance of the evidence is against the initial 
increased rating claim for residuals of shell fragment wound 
to the right leg; there is no doubt to be resolved; and an 
increased rating in excess of 10 percent is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of shell fragment wound to the right leg is denied






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


